Title: To George Washington from Antoine-Jean-Louis Le Bègue de Presle Duportail, 16 April 1783
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George


                        
                            dear general
                            philadelphie 16 april 1783
                        
                        I take the liberty of sending to your Excellency a letter from Cap. bushnell to general lincoln Concerning Mr
                            Reckless. you will see what is the subject of the application of this gentleman. gel lincoln believes that the only thing
                            necessary in that affair is to ascertain the facts mentionned in the letter and to Know if the intention of your
                            exellency was to appoint Mr Reckless in the Corps of sapers and miners and if you have been prevented from doing it only
                            by the doubt of your wright. we beg your Excellency to be pleased to let us Know his intention.
                        I am expecting every day the orders of the Court of france. as they will probably Recall us home and will
                            give us perhaps very little time, I wish if your Excellency thinck that we Can be of some farther service to this Country
                            in this moment to Communicate to me his orders and wishes. my attachment to america and in particular to your Excellency
                            will not finish with the war but only with my life, and I will thinck myself very happy and much honored if I Can be of
                            some utility to a Country that is in my heart next to the Country to which I owe my birth. I have the honour to be with
                            the greatest Respect Your Excellency’s the most obedient and humble servant
                        
                            duportail
                        
                     Enclosure
                                                
                            
                                Sir
                                West Point April 6th 1783
                            
                            Mr Anthony Reckless, who delivers this, has served as a Volunteer, in the Corps of Sappers &
                                Miners about thirteen Months; he has had encouragement from his first joining the Corps, of an appointment in it, and
                                I understand, the only reason why he has not been appointed, was, the doubt his Excellency General Washington
                                entertained, of his right to appoint him. This was the purport of his Excellency’s Conversation (as I have been
                                informed) with Major Villefranche last Summer, then the Chief Engineer, when he solicided the General in behalf of Mr
                                Reckless—Afterwards I mentioned the Matter to Colonel Humphrys his Excellency’s Aid, who immediately laid it before
                                the General—Colo. Humphrys informed me, the General was willing to have Mr Reckless appointed, but could not determine
                                whether he had the right of appointing him before his papers were examined; if upon examination, the right was found
                                in him, he would appoint Mr Reckless; if not, he would use his influence as far as was consistent—The General’s papers
                                were examined, and as nothing appeared that determined the Matter, as I was informed, it was concluded he consult your
                                Honour upon the Subject, you being then expected at Head Quarters. A few days ago, I was informed, by Colonel
                                Humphrys, that the matter had been referred to you, that a memorandum was given you, and that the whole depended upon
                                you, and advised me to write to your Honour respecting it.
                            I trust the Memorandum contains every necessary information. An Objection may arise, against appointing
                                Mr Reckless, as the War is at a Close, and he, by an appointment may be intitled to  half pay or the commutation
                                agreeable to Resolves of Congress. It is of consequence to Mr Reckless to have an appointment, if he receives no
                                emolument from the publick—He would freely give up every Idea of half pay, commutation, or compensation for what is
                                past, if he can but be gratified in this his earnest request. Though I believe many have been appointed since he joined the Corps, and will enjoy every emolument of
                                Officers who have been long in service I cannot plead, that it should be done for him; your Honour will judge the
                                propriety of it. If he should meet with your approbation, and receive a Commission I could wish, if
                                he has no other advantage, that his Commission so much for the sake of the pay as that it
                                might appear  been neglected by the Publick, while in her Service, though he does not request
                                it for himself. I have the Honour to be With the greatest Respect Your Honour’s most obedt Servant
                            
                                D. Bushnell Capt. Comdg
                                Sappers & Miners
                            
                        
                        
                    